DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (US PUB 2016/0243705, hereinafter Naitou) in view of Tsusaka et al. (USP 10,098,701, hereinafter Tsusaka).
Regarding claim 1, Naitou teaches:
 A human-cooperative robot system, comprising (Abstract):
a robot (Fig. 1, element 10); and
a control device that controls the robot (Fig. 1, element 20),
wherein the robot is provided with a sensor that detect an external force applied to the robot ([0022]; Fig. 1, element S and element 21, disclosing an external force sensor S and an external force estimating unit), and
wherein the control device stops an operation of the robot when the detected external force is equal to or greater than a first threshold (Fig. 5, element s18; [0038], disclosing stopping the robot when the external force is greater than a threshold A1 (see element s13)),…
Naitou does not explicitly teach:
and if a further detection of the detected external force is equal to or greater than a first threshold exceeding the first threshold the control device issues a warning.
However, in the same field of endeavor, robotics, Tsusaka teaches:
and if a further detection of the detected external force is equal to or greater than a first threshold exceeding the first threshold the control device issues a warning (See at least Fig. 8, elements s6, s7; Col. 19, lines 33-42, disclosing issuing a warning if a detected force is above a second threshold; Col. 22, lines 27-37, disclosing the second threshold value must be bigger than the first).

Regarding claim 2, the combination of Naitou and Tsusaka teaches:
	A human-cooperative robot system according to Claim 1, wherein the control device causes the robot to perform a retreating operation in a direction in which the external force is reduced when the external force detected by the sensor is equal to or greater than a third threshold, which is smaller than the first threshold (Naitou: Abstract; Fig. 5, element S15; [0036], disclosing issuing a retreat command, i.e. performing a retreating operation in a direction which reduces external force). 
	The examiner notes the difference in the claimed invention and the prior art is the use of an additional threshold.  However, it would have been obvious to one of ordinary skill in the art to try to reduce an amount of external force on the robot by performing the retreating operation before stopping the robot, choosing from the finite, identified, and predictable solutions or either performing the retreating option before or after stopping the robot to reduce an external force (See MPEP 2143). In addition, or alternatively, the utilization of multiple thresholds is seen as a mere duplication of parts, in that one of ordinary skill would immediately appreciate that different thresholds could be utilized in order to perform differing actions, the suggestion/motivation being to provide progressive action based on progressive threat levels. 	
Regarding claim 4, the combination of Naitou and Tsusaka teaches:
A human-cooperative robot system according to Claim 1, wherein:…

…the control device is provided with an alarm device (Fig. 1, element 17b, disclosing a loudspeaker, i.e. an alarm device; see also Col. 16, lines 20-28, disclosing a notification unit, i.e. an alarm device);
and the warning is issued by activating the alarm device (Col. 16, lines 53-64, disclosing activating the result notification unit)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Naitou to include issuing a warning, as taught by Tsusaka, after exceeding a second threshold.  One would have been motivated to make this modification in order to enhance safety, as taught by Tsusaka in at least Col. 19, lines 48-49).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naitou in view of Tsusaka, and further in view of Ishikawa et al. (US PUB 2020/0016742, hereinafter Ishikawa).
Regarding claim 3, the combination of Naitou and Tsusaka teaches:
A human-cooperative robot system according to Claim 1,…
The combination does not explicitly teach:
wherein the warning is issued by causing the robot to operate in a vibrating manner.
However, in the same field of endeavor, robotics, Ishikawa teaches:
wherein the warning is issued by causing the robot to operate in a vibrating manner ([0081-0082], disclosing issuing a warning to the operator via vibration of the robot).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Naitou to include issuing a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yakimovich et al. (US 2020/0000536 A1), disclosing a robotic arm that performs responsive actions in response to different force thresholds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664